 1   Philip A. Kantor, Esq.
     Nevada Bar #6701
 2   Law Offices of Philip A. Kantor, P.C.
     1781 Village Center Circle, Suite 120
 3   Las Vegas, NV 89134
     Telephone:    (702) 255-1300
 4   Facsimile:    (702) 256-6331
     Email:        prsak@aya.yale.edu
 5
     David B. Barney, Esq.
 6   Nevada Bar #14681
     Sklar Williams PLLC
 7   410 S. Rampart Blvd., Suite 350
     Las Vegas, NV 89145
 8   Telephone:    (702) 360-6000
     Facsimile:    (702) 360-0000
 9   Email:        dbarney@sklar-law.com
10   Attorneys for Plaintiff/Counter-defendant
     Kathryn Ross-Nash
11
                                UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF NEVADA
13

14   KATHRYN ROSS-NASH, an individual,             )
                                                   )      Case No. 2:19-cv-00957-APG-NJK
15                 Plaintiff,                      )
                                                   )     STIPULATED CONFIDENTIALITY
16                                                 )      AGREEMENT AND PROTECTIVE
            vs.                                    )               ORDER
17                                                 )
     SUNNI ALMOND, an individual,                  )
18                                                 )
                   Defendant.                      )
19                                                 )
                                                   )
20                                                 )
     SUNNI ALMOND, an individual,                  )
21                                                 )
                   Counter-plaintiff,              )
22                                                 )
             vs.                                   )
23                                                 )
     KATHRYN ROSS-NASH, an individual,             )
24                                                 )
                   Counter-defendant               )
25                                                 )
26          Plaintiff/Counter-defendant Kathryn Ross-Nash and Defendant/Counter-plaintiff Sunni
27   Almond, by and through their respective counsel of record, hereby stipulate, request and jointly
28   move the Court to enter this Stipulated Confidentiality Agreement and Protective Order
                                               1
 1   (hereinafter, “Order”), pursuant to FRCP 26(c)(1) and the Joint Conference Report under Rule
 2   26(f) and Stipulated Discovery Plan and Scheduling Order, on file herein (ECF No. 11). The
 3   Parties have agreed and stipulated that the use and handling of CONFIDENTIAL Information and
 4   HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information (as defined herein) in
 5   these proceedings shall be governed and subject to the following provisions:
 6          1.      The “Litigation” shall mean the above-captioned Case No. 2:19-cv-00957-APG-
 7   NJK, in the United States District Court for the District of Nevada.
 8          2.      “Documents” shall mean and include any documents (whether in hard copy or
 9   electronic form), records, correspondence, analyses, assessments, statements (financial or
10   otherwise), responses to discovery, tangible articles or things, whether documentary or oral, and
11   other information provided, served, disclosed, filed, or produced, whether voluntarily or through
12   discovery or other means, in connection with this Litigation. “Information” shall mean any
13   information contained in a Document. A draft or non-identical copy is a separate document within
14   the meaning of these terms.
15          3.      “Party” (or “Parties”) shall mean any one party (or all parties) in this Litigation,
16   and their in-house and Outside Counsel (hereinafter defined). “Producing Party” shall mean any
17   person or entity who provides, serves, discloses, files, or produces any Documents or Information.
18   “Receiving Party” shall mean any person or entity who receives any such Documents or
19   Information.
20          4.      The Parties agree that, in conjunction with the discovery proceedings in this
21   Litigation, the Parties may designate any Document, thing, material, testimony, or other
22   Information derived therefrom as “CONFIDENTIAL” (such Documents, things, materials,
23   testimony and Information are collectively referred to herein as “CONFIDENTIAL Information”)
24   under the terms of this Order that shall not be provided or made available to third-parties except
25   as permitted by, and in accordance with, the provisions of this Order. CONFIDENTIAL
26   Information is that which has not been made public and contains trade secrets, proprietary and/or
27   sensitive business or personal information.
28
                                                      2
 1          5.      The Parties agree that, in conjunction with the discovery proceedings in this
 2   Litigation, the Parties may designate any Document, thing, material, testimony, or other
 3   Information derived therefrom as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 4   (such Documents, things, materials, testimony and Information are collectively referred to herein
 5   as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information”) under this Order
 6   and that designation of such Documents, things, materials, and Information be reserved for
 7   extremely sensitive “Confidential Information or Items,” production of which to another Party or
 8   Non-Party would create a substantial risk of serious harm that could not be avoided by less
 9   restrictive means and can only be disclosed to Outside Counsel.
10          6.      Documents subject to this Order shall be so designated by marking or stamping
11   copies of the Document produced to a Party with the legend “CONFIDENTIAL” or “HIGHLY
12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”                        Marking or stamping the legend
13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” on the
14   cover of any multi-page Document, a file containing multiple Documents, or a CD or DVD
15   containing multiple Documents, shall designate all pages of the Document, file, CD or DVD as
16   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” unless
17   otherwise indicated by the Producing Party.
18          7.      Testimony taken at a deposition may be designated as CONFIDENTIAL or
19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by any Party making a statement
20   to that effect on the record at the deposition. Arrangements shall be made with the court reporter
21   taking and transcribing such deposition to separately bind such portions of the transcript and
22   deposition exhibits containing Information designated as CONFIDENTIAL or “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” and to label such portions appropriately.
24   Counsel for the Parties may also agree that an entire deposition transcript shall be designated
25   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” In the
26   alternative, counsel for the Parties may agree to designate a deposition as CONFIDENTIAL
27   within ten (10) days of receipt of the transcript.
28
                                                          3
 1          8.      CONFIDENTIAL Information shall be maintained in strict confidence by the
 2   Parties who receive such information, shall be used solely for the purposes of this Litigation, and
 3   shall not be disclosed to any person, except:
 4               a. The United States District Court for the District of Nevada, or any other court to
 5                  which this matter may be transferred (the “Court”), including but not limited to
 6                  the United States Bankruptcy Court for the District of Nevada, and persons
 7                  assisting the Court or assisting in the litigation process (including, but not limited
 8                  to, Court personnel, court reporters, stenographic reporters, videographers, and
 9                  electronic filing personnel);
10               b. In the event of an appeal, the United States Court of Appeals for the Ninth Circuit
11                  (the “Appellate Court”) and/or the United States Supreme Court (the “Supreme
12                  Court”) and persons assisting the Appellate Court or the Supreme Court in the
13                  litigation process (including, but not limited to, Appellate and Supreme Court
14                  personnel, court reporters, stenographic reporters, videographers, and electronic
15                  filing personnel);
16               c. The attorneys of record in this Litigation and their co-shareholders, co-directors,
17                  partners, employees, and associates who are assisting in the Litigation
18                  (collectively hereafter referred to as “Outside Counsel”);
19               d. A Party, or an officer, director, or employee of a Party or of a Party’s affiliate, as
20                  long as any such person agrees to be bound by the terms and conditions of this
21                  Agreement;
22               e. Subject to the terms of Paragraph 14 below, experts or consultants and their staff,
23                  and litigation support personnel and their staff, retained by the Parties and/or
24                  Outside Counsel in this Litigation for the purposes of this Litigation;
25               f. Subject to the terms of Paragraph 14 below, support vendors or contractors
26                  retained by Outside Counsel for functions directly related to this Litigation, such
27                  as copying, document management, and graphic design; and
28
                                                       4
 1               g. Any other person, provided that the Receiving Party has given written notice to
 2                  the Producing Party of an intent to disclose specified CONFIDENTIAL
 3                  Information to said person, who shall be identified by name, address, phone
 4                  number, and relationship, if any, to the Receiving Party, and the Producing Party
 5                  has not provided a written objection to the disclosure within ten (10) business days
 6                  of delivery of the notification. In the event of an objection, the Producing Party
 7                  shall have the right to move the Court for a protective order, and no disclosure
 8                  shall be made pending the resolution of such motion for protective order. Before
 9                  any person may receive Documents or Information pursuant to this subparagraph,
10                  he or she must comply with the requirements of Paragraph 12 below.
11          9.      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information shall
12   be maintained in strict confidence by the Parties who receive such information, shall be used
13   solely for the purposes of this Litigation, and shall not be disclosed to any person, except:
14               a. The United States District Court for the District of Nevada, or any other court to
15                  which this matter may be transferred (the “Court”), including but not limited to
16                  the United States Bankruptcy Court for the District of Nevada, and persons
17                  assisting the Court or assisting in the litigation process (including, but not limited
18                  to, Court personnel, court reporters, stenographic reporters, videographers, and
19                  electronic filing personnel);
20               b. In the event of an appeal, the United States Court of Appeals for the Ninth Circuit
21                  (the “Appellate Court”) and/or the United States Supreme Court (the “Supreme
22                  Court”) and persons assisting the Appellate Court or the Supreme Court in the
23                  litigation process (including, but not limited to, Appellate and Supreme Court
24                  personnel, court reporters, stenographic reporters, videographers, and electronic
25                  filing personnel);
26               c. Outside Counsel of the Parties to this Litigation;
27

28
                                                      5
 1                  d. Subject to the terms of Paragraph 14 below, experts or consultants and their staff,
 2                     and litigation support personnel and their staff, retained by the Parties and/or
 3                     Outside Counsel in this Litigation for the purposes of this Litigation; and
 4                  e. Subject to the terms of Paragraph 14 below, support vendors or contractors
 5                     retained by Outside Counsel for functions directly related to this Litigation, such
 6                     as copying, document management, and graphic design.
 7            10.      If a witness is providing or is provided CONFIDENTIAL or “HIGHLY
 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information during a deposition, counsel for
 9   the Producing Party may request that all persons other than the witness and persons entitled by
10   this Order to have access to the CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY” Information leave the deposition room during that portion of the
12   deposition. Failure of any person to comply with such a request will constitute sufficient
13   justification for the witness to refuse to answer the question, or for the Producing Party to demand
14   that CONFIDENTIAL Information not be provided to the witness, pending resolution of the issue.
15            11.      All   designations   of   Information    as   CONFIDENTIAL         or   “HIGHLY
16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by the Producing Party must be made in good
17   faith.
18            12.      A party may object to the designation of particular Information as
19   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by giving
20   written notice to the party designating the disputed Information. The written notice shall
21   specifically identify the Information to which the objection is made. Upon receipt of written
22   notice, the Parties shall have ten (10) business days to resolve the objection (“Resolution Period”).
23   If the parties cannot resolve the objection within the Resolution Period, it shall be the obligation
24   of the party designating the Information as CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
25   ATTORNEYS’ EYES ONLY” to file an appropriate motion requesting that the Court determine
26   whether the disputed Information should be subject to the terms of this Order. The party
27   designating the Information as CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
28   ATTORNEYS’ EYES ONLY” shall have ten (10) business days after the Resolution Period has
                                            6
 1   expired to file such an appropriate motion (“Maintenance Period”). If such a motion is filed
 2   within the Maintenance Period, the disputed Information shall be treated as CONFIDENTIAL or
 3   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY under the terms of this Order until
 4   the Court rules on the motion. If the designating party fails to file such a motion within the
 5   Maintenance Period, the disputed Information shall lose its designation as CONFIDENTIAL or
 6   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and shall not thereafter be treated
 7   as CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in
 8   accordance with this Order. In connection with a motion filed under this provision, the party
 9   designating the Information as CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
10   ATTORNEYS’ EYES ONLY” shall bear the burden of establishing that good cause exists for the
11   disputed Information to be treated as CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
12   ATTORNEYS’ EYES ONLY.”
13          13.     While protected by this Order, any Information designated CONFIDENTIAL or
14   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall be held in strict confidence
15   by each person to whom it is disclosed; shall be used solely for the purpose of this Litigation; and
16   shall not be used for any other purpose, including, without limitation, any business or competitive
17   purpose or use in any other lawsuit.
18          14.     With respect to outside experts or other persons pursuant to Paragraphs 8 or 9,
19   sections (e), (f) or (g), to become an authorized expert or other person entitled to access to
20   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
21   Information, the expert or other person must be provided with a copy of this Order and must sign
22   a certification acknowledging that he/she has carefully and completely read, understands, and
23   agrees to be bound by this Order. The Party on whose behalf such a certification is signed shall
24   retain the original certification in accordance with applicable law governing the retention of
25   documents in connection with the Litigation.
26          15.     Notwithstanding any other provision herein, nothing shall prevent a Party from
27   revealing CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
28
                                                      7
 1   Information to a person who created or previously received (as an addressee or by way of copy)
 2   such Information.
 3          16.     The inadvertent production of any Information without it being properly marked
 4   or otherwise designated shall not be deemed to waive any claim of confidentiality with respect to
 5   such Information. If a Producing Party, through inadvertence, produces any CONFIDENTIAL
 6   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information without marking
 7   or designating it as such in accordance with the provisions of this Order, the Producing Party may,
 8   promptly on discovery, furnish a substitute copy properly marked along with written notice to all
 9   Parties (or written notice alone as to non-documentary Information) that such Information is
10   deemed CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
11   should be treated as such in accordance with the provisions of this Order. Each Receiving Party
12   must treat such Information as CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
13   ATTORNEYS’ EYES ONLY” in accordance with the notice from the date such notice is
14   received.     Disclosure of such CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
15   ATTORNEYS’ EYES ONLY” Information prior to the receipt of such notice, if known, shall be
16   promptly reported to the Producing Party and shall not be deemed a violation of the
17   Confidentiality Agreement.
18          17.     A copy of this Order shall be shown to each attorney acting as counsel for a Party
19   and to each person to whom CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’
20   EYES ONLY” Information will be disclosed.
21          18.     Nothing in this Order shall be construed as an admission or agreement that any
22   specific Information is or is not confidential.
23          19.     See
                    Anyorder
                         Partyissued concurrently
                                 seeking          herewith.
                                         to file with the Court a pleading, motion, or other paper
24   containing or disclosing CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’
25   EYES ONLY” Information shall request leave to file such document under seal. The document
26   shall be filed under seal and shall bear the following legend, or some substantially similar
27   statement:
28
                                                       8
 1              THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION
                COVERED BY A PROTECTIVE ORDER OF THE COURT AND IS
 2             SUBMITTED UNDER SEAL PURSUANT TO THAT PROTECTIVE
 3             ORDER. THE CONFIDENTIAL CONTENTS OF THIS DOCUMENT
               MAY NOT BE DISCLOSED WITHOUT EXPRESS ORDER OF THE
 4                                   COURT

 5          The filing of such a document shall be done in a manner consistent with federal law and
 6   procedures regarding the filing of information under seal. Any such documents filed under seal
 7   shall remain under seal until further order of the Court, and shall be available to the Court and
 8   counsel of record, and to all other persons entitled to receive the CONFIDENTIAL or “HIGHLY
 9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information contained therein, under the
10   terms of this Order. If the Court ultimately refuses to allow certain Information to be filed under
11   seal, then it may be filed not under seal, but in such form and manner as may honor, to the extent
12   reasonably possible, the desire of the original Producing Party to keep the Information
13   confidential. If a Party fails to properly file CONFIDENTIAL or “HIGHLY CONFIDENTIAL
14   – ATTORNEYS’ EYES ONLY” Information under seal, any other Party may do so after learning
15   of the defective filing. Notice of such action shall be made to all Parties.
16          20.     This Order shall not be construed to prevent any Party from making use of or
17   disclosing Information that was lawfully obtained by a Party independent of discovery in this
18   Litigation, whether or not such material is also obtained through discovery in this Litigation, or
19   from using or disclosing its own CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
20   ATTORNEYS’ EYES ONLY” Information as it deems appropriate.
21          21.     If any Party becomes required by law, regulation, or order of a court or government
22   entity to disclose any CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’
23   EYES ONLY” Information that has been produced to it under the terms of this Order, such Party
24   will reasonably notify the other Parties, in writing, so that the original Producing Party has an
25   opportunity to prevent or restrict such disclosure.         The Party required to disclose any
26   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
27   shall use commercially reasonable efforts to maintain the confidentiality of such
28   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
                                       9
 1   and shall cooperate with the Party that originally produced the Information in its efforts to obtain
 2   a protective order or other protection limiting disclosure; however, the Party required to disclose
 3   the Information shall not be required to seek a protective order or other protection against
 4   disclosure in lieu of, or in the absence of, efforts by the Producing Party to do so.
 5           22.        Upon termination of this Litigation, either by settlement or other action, any Party
 6   and its counsel that obtained CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
 7   ATTORNEYS’ EYES ONLY” Information through discovery shall, upon request, return all such
 8   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
 9   to the Producing Party or certify as to its destruction. Outside Counsel may retain one copy of
10   pleadings, motions, deposition transcripts, exhibits submitted with such documents, and trial,
11   hearing or other exhibits filed or otherwise submitted to the Court that contain CONFIDENTIAL
12   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information solely for archival
13   purposes. The restrictions of this Order shall apply to Outside Counsel for as long as they
14   regularly hold such archival Documents.
15           23.        The obligation to treat all information designated as CONFIDENTIAL or
16   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in accordance with the terms of
17   this Order and not to disclose such CONFIDENTIAL or “HIGHLY CONFIDENTIAL –
18   ATTORNEYS’ EYES ONLY” Information shall survive any settlement or other termination of
19   this Litigation.
20           24.        The inadvertent production of any Information during discovery in this Litigation
21   shall be without prejudice to any claim that such Information is subject to the attorney-client
22   privilege or is protected from discovery as attorney work product. No Party shall be held to have
23   waived any rights by such inadvertent production. Upon notification of inadvertent production,
24   the Receiving Party shall not use or divulge the contents of such Information unless subsequently
25   agreed to by the Producing Party or permitted by the Court. Any such inadvertently produced
26   Information shall be returned by the Receiving Party within five (5) business days of any written
27   request therefore. The Receiving Party retains the right to challenge the Information as not
28   privileged or otherwise protected and discoverable.
                                                    10
 1          25.     The Parties may seek modification of this Order by the Court at any time, by
 2   stipulation or for good cause.
 3          26.     The illegality, invalidity or unenforceability of any provision herein shall not in
 4   any manner affect or render illegal, invalid or unenforceable any other provision of this Order,
 5   and that provision, and this Order generally, shall be reformed, construed and enforced so as to
 6   most nearly give lawful effect to the intent of the parties as expressed in this Order.
 7

 8          IT IS SO ORDERED,
 9          On date:         August 28 , 2019.
10

11          Signed:
                   JUDGE NANCY J. KOPPE
12                 US MAGISTRATE JUDGE
13
     Respectfully submitted this 27th day of August, 2019.
14

15
      SKLAR WILLIAMS PLLC                                HOLLEY, DRIGGS, WALCH,                 FINE,
16                                                       PUZEY, STEIN & THOMPSON

17
      /s/ David B. Barney                                /s/ Joanna M. Myers
18    David B. Barney, Esq.                              Kristol Bradley Ginapp
19    Nevada Bar No. 14681                               Nevada Bar No. 8468
      410 S. Rampart Blvd., Suite 350                    Joanna M. Myers, Esq.
20    Las Vegas, NV 89145                                Nevada Bar No. 12048
      Tel: (702) 360-6000                                400 S. 4th St., Third Floor
21    Fax: (702) 360-0000                                Las Vegas, NV 89101
                                                         Tel: (702) 791-0308
22    Philip A. Kantor, Esq.                             Fax: (702) 791-1912
23    Law Offices of Philip A. Kantor, P.C.              Attorney for Defendant/Counter-plaintiff
      1781 Village Center Circle, Suite 120              Sunni Almond
24    Las Vegas, NV 89134
      Tel: (702) 255-1300
25    Fax: (702) 256-6331
      Attorneys for Plaintiff/Counter-defendant
26    Kathryn Ross-Nash
27

28
                                                      11
